DLD-138                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1068
                                       ___________

                           IN RE: GEORGE M. ROWANN,
                                                Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 1, 2018
              Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                              (Opinion filed: March 6, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       State prisoner George M. Rowann, proceeding pro se and in forma pauperis,

petitions for a writ of mandamus. Rowann apparently is asking us to direct the Clerk of

Courts for the Pennsylvania Court of Common Pleas, Erie County (“the Clerk”), to file

and docket his habeas corpus petition. The Clerk returned his petition, unprocessed,

citing a judge’s order indicating that “the Clerk of Records shall not accept any further


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
motions related to [Rowann’s criminal cases] unless [Rowann] tenders the required fees,”

as Rowann had “abused the judicial system” by filing “nine post-conviction petitions in

one form or another.”

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). Generally, mandamus is a “means ‘to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its

duty to do so.’” United States v. Christian, 660 F.2d 892, 893 (3d Cir. 1981) (quoting

Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943)). A writ should not issue unless

the petitioner has “no other adequate means to attain the relief desired,” and has shown

that his right to the writ is “clear and indisputable.” In re Diet Drugs Prods. Liab. Litig.,
418 F.3d at 378-79.

       It is well-settled that we may consider a petition for mandamus only if the action

involves subject matter that may at some time come within this Court’s appellate

jurisdiction. See Christian, 660 F.2d at 894-95. Here, however, Rowann does not allege

any act or omission by a federal District Court within this Circuit over which we might

exercise authority by way of mandamus. Nor does he allege any act or omission by a

federal officer, employee, or agency that a District Court might have mandamus

jurisdiction to address in the first instance. See 28 U.S.C. § 1361. Instead, Rowann asks

us to order a state court or its officials to file and docket his petition. We lack the

authority to grant this request. See In re Richards, 213 F.3d 773, 781 (3d Cir. 2000)
                                               2
(“[I]n the ordinary course of events, federal courts (except for the Supreme Court) lack

appellate jurisdiction over their state counterparts, thus making writs of mandamus

generally inappropriate.”); see also White v. Ward, 145 F.3d 1139, 1140 (10th Cir. 1998)

(per curiam) (federal courts lack jurisdiction to direct a state court to rule on habeas

petition).

         Accordingly, we will deny the petition. 1




1
    Rowann’s motion for appointment of counsel is denied.
                                               3